Citation Nr: 1453171	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-19 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for chronic fatigue syndrome secondary to a service-connected disability, an undiagnosed illness, and/or exposure to depleted uranium and other environmental toxins.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a headache disorder secondary to an undiagnosed illness and/or exposure to depleted uranium and other environmental toxins.

3.  Entitlement to service connection for disability exhibited by a sleep disorder, to include as secondary to an undiagnosed illness and/or exposure to depleted uranium and other environmental toxins.

4.  Entitlement to service connection for disability exhibited by memory loss secondary to an undiagnosed illness and/or exposure to depleted uranium and other environmental toxins.   

5.  Entitlement to service connection for disability exhibited by infertility secondary to an undiagnosed illness and/or exposure to depleted uranium and other environmental toxins.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to January 1993, including service in Southwest Asia during the Persian Gulf War.  He subsequently served in the Army National Guard from January 1993 to February 1995, and from August 1998 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The issues have been recharacterized as noted on the title page to more accurately reflect the Veteran's claims and the medical evidence of record.  The fatigue issue has also been recharacterized to reflect the theory of secondary service connection.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  During the hearing, the Veteran raised an informal claim of entitlement to service connection for sinus problems.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate development.
 
Prior to the hearing, and subsequent to the May 2012 statement of the case (SOC), the Veteran submitted additional evidence along with a waiver of initial RO consideration.  

In a correspondence dated in June 2013, the Veteran stated that he wanted his wife to be his fiduciary.  The Board notes, however, that the record does not contain a finding of incompetency.

The issues of entitlement to service connection for a sleep disorder and memory loss, as well as the reopened issues of entitlement to service connection for chronic fatigue and headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the June 2013 hearing, the Veteran expressed his desire to withdraw the appeal for entitlement to service connection for disability exhibited by infertility.  A written transcription of the Veteran's testimony is of record.  

2.  In an August 2000 rating decision, the RO denied entitlement to service connection for chronic fatigue and headaches; the Veteran did not file a notice of disagreement (NOD). 

3.  Additional evidence received since the RO's August 2000 decision is new to the record, relates to unestablished facts necessary to substantiate the merits of the claims, and raises a reasonable possibility of substantiating the claims of service connection for chronic fatigue and headaches.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of service connection for disability exhibited by infertility have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The August 2000 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014). 

3.  New and material evidence has been received since the RO's August 2000 decision, and the claim of service connection for chronic fatigue syndrome is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  New and material evidence has been received since the RO's August 2000 decision, and the claim of service connection for a headache disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  At the June 2013 hearing, the Veteran expressed his desire to withdraw the appeal of entitlement to service connection for fertility problems.  A written transcription of the Veteran's testimony is of record.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

In light of the favorable decision as it relates to the finding that new and material evidence has been received to reopen the claims of service connection for chronic fatigue and headaches, no further discussion of VCAA is necessary with regard to whether VA complied with the new and material notice and assistance provisions.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

III.  New and Material Evidence

Since the August 2000 rating action, the Veteran has testified regarding his fatigue and headaches, has received treatment for fatigue, and has submitted a medical journal regarding Gulf War illness.  This evidence tends to support the Veteran's claims and is considered new and material.  Consequently, the claims are reopened.


ORDER

The appeal of entitlement to service connection for disability exhibited by infertility is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for chronic fatigue syndrome is reopened; to that limited extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a headache disorder is reopened; to that limited extent, the appeal is granted.


REMAND

As an initial matter, additional evidence was received following the May 2012 SOC that includes a July 2013 War-Related Illness and Injury Study and a medical journal article concerning Gulf War Illness.  This evidence has not previously been considered.  Neither the Veteran nor his representative has waived consideration of this evidence by the AOJ.  The Board cannot consider this evidence in the first instance and must remand these matters to the RO for a supplemental statement of the case.  See 38 C.F.R. § 19.38(b)(3), 20.1304(c) (2014).

The Veteran contends that his chronic fatigue, headaches, sleep disturbance, and memory loss are the result of exposure to depleted uranium following a fire and resulting ammunition explosions at Camp Doha.  He also contends that these conditions are the result of exposure to the following while serving in the Persian Gulf:  oil well fire smoke, burn pits, pollution, bacteria, sand fleas, contaminated water, gas, poison, diesel fuel fumes, dust, insecticides, anthrax, ammonia, and other carcinogens/chemical agents. 

The Veteran's service includes a period in the Persian Gulf from June to September 1991.  He received the Southwest Asia Service Medal with one bronze service star.  The DD 214 shows that his military occupational specialty (MOS) was that of armored crewman.   

The Veteran may have been exposed to depleted uranium, chemical agents such as diesel fuel fumes, oil well fire smoke, and burn pits during his service in the Persian Gulf War.  It is unclear, however, whether the service personnel records that have been obtained and associated with the claims file reflect all of the particular areas in which the Veteran traveled during his service in the Persian Gulf.  Such information is necessary to determine what specific environmental toxins the Veteran may have been exposed to, including, but not limited to, the burning oil wells.  Thus, remand is necessary to accord the AOJ an opportunity to procure any additional service personnel records that may be available and that may provide information as to the specific location of the Veteran's service during his Persian Gulf service.  In addition, the AOJ should contact the appropriate Department of Defense agency to obtain any such relevant information.  Such data is necessary to determine the type of potential contaminants to which the Veteran may have been exposed during his service in the Persian Gulf.  See VBA Training Letter 10-03.

The record contains service treatment records (STRs) for the Veteran's active duty service.  The RO attempted to obtain STRs for his National Guard service from the Idaho National Guard.  The RO made a formal finding in May 2012 that these records are unavailable.  However, where service records are missing, VA has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  As the Veteran's representative notes (see September 2012 VA Form 646), it does not appear as if any efforts have been undertaken to search alternate sources of STRs.  Thus, a remand is necessary to attempt to obtain STRs for the Veteran's National Guard service.

Service connection may be established if a radiation-exposed veteran develops a  "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b) or established by competent scientific or medical evidence to be a radiogenic disease), and if the VA Under Secretary for Benefits determines that a relationship does in fact exist between the disease and the veteran's exposure in service.  38 C.F.R. § 3.311(a) (2).  

As chronic fatigue, sleep disorders, headaches, and memory loss are not radiogenic diseases as set forth in 38 C.F.R. § 3.311, and given that there is no competent evidence of record suggesting that any of these conditions are a radiogenic disease,   this regulation does not apply.  The Board also notes that in the absence of a radiogenic disease, additional development of these matters is not needed.  See 38 C.F.R. § 3.311(a) (addresses the need for obtaining a dose assessment only for claims in which a radiogenic disease has been established); see also 38 C.F.R. 
§ 3.311(b)(4) (addresses the need to obtain an opinion from the Under Secretary of Benefits only for claims in which the claimant cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease).

However, the Veteran may pursue service connection for these conditions on a direct basis.  Service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran also contends that he has a sleep disorder, memory loss, headaches, and fatigue due to an undiagnosed illness.   

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. 
§ 3.317.  Under that regulation, compensation is warranted for a Persian Gulf veteran who exhibits "objective indications of a qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The term "qualifying chronic disability" includes an undiagnosed illness, or a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a)(2).  The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Such disabilities must become manifest to a compensable degree before December 31, 2016, in order for entitlement to compensation to be established.  38 C.F.R. § 3.317(a)(1)(i). 

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Active duty service treatment records (STRs) are silent for any complaints of or treatment for fatigue, a sleep disorder, headaches, or memory loss.  

VA and private treatment records dated from 1996 to 2013 show that the Veteran has been treated repeatedly for fatigue, and has complained intermittently of headaches and memory loss.  In June 1996, a private provider determined that the cause of the Veteran's fatigue was unknown.  A November 1996 VA treatment record contains a diagnosis was post-Gulf War symptoms.  A June 1997 VA treatment record indicates that the Veteran's blood pressure medication made him feel lethargic.  In October 1995, a private provider indicated that the Veteran's headaches could be due to sinusitis, while a November 1997 VA provider indicated that the headaches were secondary to his nonservice-connected hypertension.  A July 1998 VA treatment record indicates that the Veteran's fatigue could be related to his nonservice-connected depression, while an April 2009 private treatment record indicates that this condition could be related to medication he takes for his service-connected irritable bowel syndrome (IBS).  In July 2000, a VA treatment provider noted that the Veteran had "almost no symptoms" of chronic fatigue syndrome.  In 2011, the Veteran was diagnosed with moderate obstructive sleep apnea via a sleep study. 

In February 2014, the Veteran was evaluated at VA's War Related Illness and Injury Study Center.  The clinician indicated that the Veteran's fatigue and memory problems could be a side-effect of his anti-depressant.  He noted that if, after adequate treatment for his depression, the Veteran continues to experience significant memory problems, he would benefit from a more in-depth examination (to include neuropsychological testing) of his cognitive abilities.  

The Veteran has submitted numerous articles concerning Gulf War illness.

Notably, the Veteran has not been afforded a VA examination that specifically considered whether his complaints could be attributed to an undiagnosed illness in light of his Gulf War service.  Under the circumstances, the Board finds that a VA examination is necessary to determine the etiology of any of the claimed disorder(s) shown.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate authority(ies) to request service treatment records (to include morning reports and sick reports) for the Veteran's periods of National Guard service.  A copy of any negative response(s) should be included in the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2. Contact the appropriate agencies and request verification of any environmental toxins to which the Veteran may have been exposed during his service in the Persian Gulf.  See VBA Training Letter 10-03. 

3. Then, in accordance with VBA Training Letter 10-03,  schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any currently diagnosed sleep disorder, memory loss, fatigue, and headaches.  The examiner should be informed of any exposure to environmental toxins that has been conceded.  In addition, pursuant to VBA Training Letter 10-03, the examiner should be provided copies of the pertinent Fact Sheets attached to VBA Training Letter 10-03.  The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests (to include neuropsychological testing) should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should provide the following opinions:

(a) Describe in detail any objective manifestations of the Veteran's symptoms of a sleep disorder, fatigue, headaches, and memory loss.  For each manifestation identified, the examiner should proffer an opinion as to whether the manifestation represents an objective indication of chronic disability resulting from an undiagnosed illness related to any confirmed Persian Gulf War service, or a medically unexplained chronic multi-symptom illness.

(b) The examiner should identify with specificity any claimed symptom or manifestation that is not objectively shown either by examination of the Veteran or review of the claims folder. 

(c) For each symptom identified in paragraph 2(a) that is currently manifested or otherwise indicated in the record, the examiner should indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that any disabilities to which the claimed manifestations are attributable are etiologically related to the Veteran's period of active service, to include service in the Persian Gulf region?  

(d) For any currently diagnosed fatigue, is it at least as likely as not (i.e., 50 percent probability or greater), caused or aggravated by the service-connected IBS, to include medications used to treat IBS?  If aggravated, specify the baseline of fatigue prior to aggravation, and the permanent, measurable increase in fatigue resulting from the aggravation.  The examiner should consider the July 1997 private treatment record and the June 2009 VA treatment record.

(e) If any of the claimed manifestations do not receive an associated diagnosis, opine as to whether any associated symptoms are manifested by a degree of 10 percent or more.  In addressing this matter, the examiner should provide details about the onset, frequency, duration, and severity of such associated problems and should discuss what factor(s), if any, precipitate(s) and relieve(s) the relevant symptoms.

The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding a continuity of symptoms since his January 1993 separation from active duty.  The examiner should also address the relevant treatment records (noted above), the July 2013 War-Related Illness and Injury Study, and any articles submitted by the Veteran.

All opinions must be accompanied by a clear rationale.  If the examiner opines that the above question cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4. Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


